Title: Thomas Jefferson to Lucy F. Smith, 31 May 1813
From: Jefferson, Thomas
To: Smith, Lucy F.


          Madam Monticello May 31. 13.
          Your favor of May 13. is duly recieved, requesting my application to the government for a midshipman’s warrant for mr Walter Jones, son of the late Meriwether Jones. could I permit myself in any case to make such an application, I should surely do it in favor of the son of mr Jones, for whose character I had a just respect, and whose labors in support of the sound principles of our government were great & meritorious. when I first retired from the government in
			 1809, sollicitations from my friends, to aid them in their applications for office, drew from me an unwary compliance, until they so multiplied that, however indulgently they were attended to,
			 they
			 became embarrassing to the government, and afflicting to myself, as keeping me ever before them in the attitude of a Suppliant solliciting favors. an occasion, long wished for, of putting an end
			 to
			 these unceasing importunities, offering itself in on the change of that part of the administration to which they were chiefly addressed, I availed myself of it by a determination to stop at that point, and relieve the government & myself
			 from this source of uneasiness to both. to this I have stedfastly adhered, and I find it’s rigid observance too necessary for my own satisfaction, & to preserve the friendship of the
			 administration, to permit myself ever more to depart from it. I should regret this necessity the more in the present case, but
			 for
			 the friendship of Colo Monroe towards the late mr Jones, whose zeal and situation cannot fail to render all auxiliary application unnecessary. with every wish that your desires may recieve the gratification of which I do not doubt, I beg leave to tender you the assurance of my great esteem & respect.
          Th:
            Jefferson
        